  Case 20-21652       Doc 19   Filed 01/13/21 Entered 01/13/21 13:39:03              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     20-21652
Jennifer D Turner                            )
                                             )               Chapter: 13
                                             )
                                                             Honorable Jack Schmetterer
                                             )
                                             )
               Debtor(s)                     )

              ORDER ON MOTION TO USE SELL OR LEASE PROPERTY 363(b)

     THIS CAUSE COMING ON TO BE HEARD on the motion of Debtor to USE SELL OR
LEASE PROPERTY 363(b); the court being advised in the premises and due notice having been given;

  IT IS HEREBY ORDERED:

   1. That Debtor's Motion USE SELL OR LEASE PROPERTY 363(b) located at 5339 Lincoln Ave
Skokie, IL 60077 is hereby granted.
   2. The mortgage lien held by Land Home Financial Services, Inc., shall be paid in full at closing
pursuant to a proper payoff letter.
   3. Debtor will provide the Trustee with a complete copy of the closing statement within 10 days of
closing.
   4. Debtor shall be paid the first $15,000 as her homestead exemption and all funds received in excess
of the Debtor's $15,000 exemption be turned over to Trustee to be applied on her plan.



                                                          Enter:


                                                                   Honorable Jack B. Schmetterer
Dated: January 13, 2021                                            United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
